DETAILED ACTION
Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 14, in the reply filed on September 30, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all claims.  
Applicants' traversal has been carefully considered, but fails to be persuasive in establishing the impropriety of the restriction requirement.  As shown in the restriction requirement (pages 2-4) the three different inventive groups are directed each to distinct subject matter and search of all inventive groups within a single application would, in fact, place an undue burden on the Examiner the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one invention would not likely be applicable to another invention, for example prior art applicable to the Group I cell cultivation method would not likely be applicable to the Group II method for producing a cell support composite. Notwithstanding that some of the inventions may have overlapping subject matter, the scopes are not co-extensive, and thus a reference which would anticipate or render obvious claims of one group would not necessarily anticipate or render obvious claims of another group.  In light of 
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 30, 2021.

Priority
Acknowledgement is made of the instant application being a continuation of international application PCT/JP2018/011392, filed March 22, 2018.  Acknowledgment is further made of applicants' claim for foreign priority to JP application 2017-075828, filed April 6, 2017.  A certified copy of the foreign priority document is present in the application file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 3, 2020, June 26, 2020, October 14, 2020, December 4, 2020 and July 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The use of the term Matrigel®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized (i.e. MATRIGEL) wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Likewise, claims 2, 6, 9 and 10 recite the phrase “the kidney cells” and claim 3 recites “kidney cells”.  Claims 2-3, 6 and 9 depend directly from claim 1. There is insufficient antecedent basis for this limitation in the claims since there is no recitation of “a kidney cell” in claims 1-3, 6, 9, 10 and 14. As noted above claim 1 recites the limitation “cultivating dedifferentiated kidney cells”.
Since each of claims 3-5, 7-8 and 11 depend directly or indirectly from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al., (J Am Soc Nephrol 9: 1153-1168, 1998; see PTO-892), as evidenced by Wohlfarth et al., (Kidney International, Vol. 63, Supplement 84 (2003), pp. S103-S109; see PTO-892) (“Wohlfarth”).
Andersen is directed to cultivating the renal epithelial cell line LLC-PK1 as spheroids for the purpose of characterizing their biochemical and ultrastructural properties. Andersen teaches the three-dimensional growth of proximal tubular cells in vitro would be an excellent model for physiologic studies and would be of great importance for studying the morphogenesis of polarized epithelium (Abstract and second paragraph, right column, page 1153).  Andersen teaches the LLC-PK1 cells (proximal tubule epithelial cells) were cultivated over a 2 week time period in an agar overlay wherein the cells formed multicellular spheroids within 24 hours of initiating the cultivation, and the average diameter of the spheroids ranged from 100 to 350 µm. The spheroids were free-floating (non-adherent) and had a butterfly-like structure. Andersen further teaches the microspheres were lined with polarized epithelial cells having an abundance of microvilli that protruded into the external medium, as well as having a well-developed vacuolar apparatus, including coated pits, endocytotic vacuoles, and lysosomes. Andersen teaches the LLC-PK1 spheroids represent an in vitro manifestation of specialized epithelial properties maintained in cell culture, and therefore provide a tool for studying renal physiologic mechanisms at a cellular level (Abstract; Materials and Methods, Spheroid Growth, page 1154; and Figure 1).
Regarding claims 1 and 14, it is noted the instant specification (paragraph [0016]) discloses that renal cells, e.g. proximal tubular epithelial cells, when isolated in-vivo environment. Therefore, Andersen’s kidney cell line LLC-PK1 is considered to read on “dedifferentiated kidney cells” since the cells have been removed from their native environment.  Thus, Andersen’s disclosed spheroid cultivation reads on “cultivating dedifferentiated kidney cells in a state of being non-adherent to a culture vessel”.
Andersen’s teaching that the LLC-PK1 cells (proximal tubule epithelial cells) were cultivated over a 2-week time period (i.e. 14 days) in an agar overlay, wherein the cells formed multicellular spheroids within 24 hours of initiating the cultivation reads on “period of 5 days or longer, forming aggregates of the kidney cells during the cultivation period, then cultivating the kidney cells in a state of having formed aggregates, during a portion of the period” (claim 1) and “forming aggregates of the kidney cells during the cultivation period, then cultivating the kidney cells in a state of having formed aggregates, during a portion of the period” (claim 14).
Further regarding claims 1 and 14, and the limitation “thereby restoring the physiological functions of the kidney cells”, it is noted that Andersen does not specifically state that the method is carried out for the purpose of restoring the physiological functions of the kidney cells. However, the instant specification (paragraph [0062]) discloses the following:
“when kidney cells are cultivated in a state of being non-adherent to a culture vessel for 5 days or longer, the deteriorated physiological functions of kidney cells can be restored.”

Therefore, given that Andersen exemplifies culturing the kidney cells in a state of being non-adherent (i.e. free-floating spheroids) in the culture vessel for 2 weeks (5 days 
Therefore, Andersen’s disclosed method anticipates instant claims 1 and 14.31NKS-70052US

Regarding claim 2, as set forth above regarding claims 1 and 14, Andersen teaches the spheroid aggregates are formed within 24 hours (i.e. on the first day of cultivation) and the cultivation is for 2 weeks (i.e. 14 days).
Regarding claim 4, Andersen teaches the diameter of the spheroids ranges from 100 to 350 µm (Abstract). It is noted the range disclosed by Andersen is disclosed with sufficient specificity to constitute an anticipation. See MPEP 2131.03 (II)
Regarding claim 5, as to the limitation “wherein the culture vessel has been subjected to a non-cell adhesion treatment”, it is noted that Andersen teaches coating the culture dishes with 0.75% agar (Materials and Methods, Cell Culture, page 1154).  Andersen’s teaching anticipates claim 5.
Regarding claim 6, as to the limitation “wherein the kidney cells are cultivated in a medium containing collagen I”, it is noted that Andersen cultivates the LLC-PK1 spheroids for 14 days.  Wohlfarth evidences that LLC-PK1 cells express collagen type 1 (Fig 4A).  Thus, Andersen’s disclosed LLC-PK1 spheroids would necessarily secrete collagen type I into the agar culture medium.  Therefore, Andersen’s method necessarily cultivates the kidney cells in a medium containing collagen I, thus anticipating claim 6.
Regarding claim 9, Andersen teaches the kidney cells are a renal epithelial proximal tubule cell line (Abstract), thus anticipating claim 9.
Regarding claim 10 and the limitation “wherein the restoring the physiological functions of the kidney cells includes increasing the amount of expression of OAT1 gene”, it is noted that Andersen is silent as to the expression of OAT1.  However, as discussed above regarding claims 1 and 14, Andersen exemplifies culturing the kidney cells in a state of being non-adherent (i.e. free-floating spheroids) in the culture vessel for 2 weeks (5 days or longer), wherein spheroid aggregates are formed within 24 hours, as disclosed in the instant specification at paragraph [0062]. The instant specification, FIG 15B, further discloses the method results in increasing the amount of OAT1 expression. Therefore, the fact that Andersen carries out the same method steps as in the instant specification means that any and all results of the method of Andersen, whether recognized at the time of publication or not, were inherently achieved by the reference method, thus anticipating claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen, as evidenced by Wohlfarth, as applied to claims 1-2, 4-6, 9-10 and 14 above.
The teaching of Andersen, as evidenced by Wohlfarth is set forth above.
Regarding claim 3, it is noted that Andersen does not further assess the number of kidney cells constituting the spheroid aggregates, specifically ranging from 500 to 5,000, as recited in claim 3.  However, it is noted that Andersen’s method produces spheroid aggregates of substantially the same size as the instant invention, i.e. average diameter ranging from 100 to 350 µm. Given that spheroid size would correlate to the quantity of cells (cell number) in the spheroid, it is reasonable to consider spheroids of substantially the same size, i.e. 100 to 350 µm, would encompass spheroid aggregates containing 500-5,000 cells, thus meeting the limitation of claim 3.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen, as evidenced by Wohlfarth, as applied to claims 1-2, 4-6, 9-10 and 14 above.
The teaching of Andersen, as evidenced by Wohlfarth is set forth above.
Regarding claims 7 and 8, it is noted that although Wohlfarth evidences the LLC-PK1 cells used in Andersen’s method necessarily produce endogenous collagen type  I that is secreted into the culture medium, Wohlfarth does not further teach measuring the concentration of the collagen I, specifically that the concentrations range from higher than 0.0005 mg/ml and lower than 0.15 mg/ml (claim 7) or ranges from 0.006 mg/ml to 0.1 mg/ml (claim 8).  However, it is noted that one of ordinary skill in the art would recognize the concentration of the endogenously produced collagen type I would correlate to the concentration of the LLC-PK1 cells. The concentration of the collagen type I results from the concentration (quantity of cells) of the cells and thus is a result-effective variable that can be optimized by the number of cells employed in the cultivation method.
The parameter of collagen type I concentration in the medium is recognized as a result-effective variable which is achieved by optimizing the cell concentration.  
Therefore, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the cell concentration with a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EVELYN Y PYLA/             Examiner, Art Unit 1633